This is a confidential draft submission to the U.S. Securities and Exchange Commissionon April 19, 2017 and is not being filed under the Securities Act of 1933, as amended. Registration no. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CLEMENTIA PHARMACEUTICALS INC. (Exact name of Registrant as specified in its charter) Canada (State or other jurisdiction ofincorporation or organization) 2834 (Primary Standard IndustrialClassification Code Number) 98-1128564 (I.R.S. EmployerIdentification Number) Clementia Pharmaceuticals Inc.4150 St Catherine Street West, Suite 550Montreal, Quebec, Canada H3Z 2Y5(514) 940-3600 (Address, including zip code, and telephone number, including area code, of Registrants principal executive offices) The Corporation Trust CompanyCorporation Trust Center1209 Orange StreetWilmington, DE 19801Telephone: (302) 658-7581 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Kevin T. CollinsMartin C. GlassJenner & Block LLP919 Third AvenueNew York, NY 10022(212) 891-1600 Patrick OBrienRopes & Gray LLP800 Boylston StreetBoston, MA 02199(617) 951-7050 Approximate date of commencement of proposed offering to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company R If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. R If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to be Registered ProposedMaximum AggregateOfferingPrice Per Share Amount ofRegistrationFee Common Shares, no par value (1) Estimated solely for the purpose of determining the amount of registration fee in accordance with Rule 457(o) under the Securities Act of 1933, as amended. Includes common shares that the underwriters may purchase pursuant to their option to purchase additional common shares, if any. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the United States Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS (Subject to Completion)Dated April 19, 2017 Shares Common Shares Clementia Pharmaceuticals Inc. is offering shares of its common shares. This is our initial public offering and no public market exists for our shares. We anticipate that the initial public offering price per share will be between $ and $ . We intend to apply to list our common shares on The Nasdaq Global Market under the symbol  . We are an emerging growth company as defined under the federal securities laws. Investing in our common shares involves risks. See Risk Factors beginning on page 10 of this prospectus. PRICE $ A SHARE Price to Public UnderwritingDiscounts andCommissions Proceeds toCompany Per share US$ US$ US$ Total US$ US$ US$ (1) See Underwriters for a description of the compensation payable to the underwriters. Neither the United States Securities and Exchange Commission nor any state securities regulators have not approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. We have granted the underwriters an option to purchase up to an additional common shares to cover over-allotments. The underwriters can exercise this option at any time within 30 days after the date of this prospectus. The underwriters expect to deliver the common shares on or about , 2017. MORGAN STANLEY LEERINK PARTNERS WEDBUSH PACGROW The date of this prospectus is , 2017. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 10 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 47 EXCHANGE RATE DATA 49 USE OF PROCEEDS 50 DIVIDEND POLICY 51 CAPITALIZATION 52 DILUTION 54 SELECTED CONSOLIDATED FINANCIAL DATA 56 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 58 BUSINESS 76 MANAGEMENT 116 EXECUTIVE AND DIRECTOR COMPENSATION 122 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 135 PRINCIPAL SHAREHOLDERS 138 DESCRIPTION OF SHARE CAPITAL 140 SHARES ELIGIBLE FOR FUTURE SALE 146 MATERIAL DIFFERENCES BETWEEN THE CANADA BUSINESS CORPORATIONS ACT AND THE DELAWARE GENERAL CORPORATION LAW 148 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 155 MATERIAL CANADIAN FEDERAL INCOME TAX CONSIDERATIONS 162 UNDERWRITERS 165 EXPENSES RELATED TO THIS OFFERING 170 ENFORCEABILITY OF CIVIL LIABILITIES 170 EXPERTS 170 CHANGE IN ACCOUNTANTS 170 LEGAL MATTERS 171 WHERE YOU CAN FIND MORE INFORMATION 171 INDEX TO THE CONSOLIDATED FINANCIAL STATEMENTS F-1 Neither we nor the underwriters have authorized anyone to provide information different from that contained in this prospectus, any amendment or supplement to this prospectus or in any free writing prospectus prepared by us or on our behalf. Neither we nor the underwriters take any responsibility for, and can provide no assurance as to the reliability of, any information other than the information in this prospectus, any amendment or supplement to this prospectus, and any free writing prospectus prepared by us or on our behalf. Neither the delivery of this prospectus nor the sale of our common shares means that information contained in this prospectus is correct after the date of this prospectus. This prospectus is not an offer to sell or the solicitation of an offer to buy our common shares in any circumstances under which such offer or solicitation is unlawful. For investors outside the United States, neither we nor any of the underwriters have done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than in the United States. You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this prospectus. i ABOUT THIS PROSPECTUS All references in this prospectus to the Company, Clementia, we, us, or our refer to Clementia Pharmaceuticals Inc. and the subsidiaries through which it conducts its business unless otherwise indicated. This prospectus includes statistical data, market data and other industry data and forecasts, which we obtained from various sources, including internal surveys, market research, publicly available information and independent industry publications and reports. Industry surveys, publications, consultant surveys and forecasts generally state that the information contained therein has been obtained from sources believed to be reliable, but that the accuracy and completeness of such information is not guaranteed. We have not independently verified any of the data from third-party sources nor have we ascertained the underlying economic assumptions relied upon therein. Similarly, internal surveys, industry forecasts and market research, which we believe to be reliable based upon our managements knowledge of the industry, have not been independently verified. The future performance of the industry in which we operate is necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described in the sections entitled Risk Factors and Cautionary Note Regarding Forward-Looking Statements and elsewhere in this prospectus. These and other factors could cause results to differ materially from those expressed in these publications and reports. Clementia and our other registered or common law trademarks, service marks or trade names appearing in this prospectus are the property of Clementia Pharmaceuticals, Inc. Other trademarks and trade names referred to in this prospectus are the property of their respective owners. Unless otherwise indicated, all references to dollars or the use of the symbol $ are to U.S. dollars, the Companys functional currency, and all references to Canadian dollars or C$ are to Canadian dollars. Unless otherwise specified, all financial information has been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). ii PROSPECTUS SUMMARY This summary highlights information contained in other parts of this prospectus. Because it is only a summary, it does not contain all of the information that you should consider before investing in our common shares and it is qualified in its entirety by, and should be read in conjunction with, the more detailed information appearing elsewhere in this prospectus. You should read the entire prospectus carefully, especially Risk Factors, Managements Discussion and Analysis of Financial Condition and Results of Operations, Business and our consolidated financial statements and the related notes, before deciding to buy our common shares. OUR COMPANY We are a clinical stage biopharmaceutical company that is developing disease-modifying treatments for patients suffering from debilitating bone and other diseases with high unmet medical need. Our lead product candidate, palovarotene, is an oral small molecule, first-in class, retinoic acid receptor gamma (RAR g) agonist that has shown potent activity in preventing abnormal new bone formation as well as fibrosis in a variety of tissues. We are developing palovarotene for the treatment of Fibrodysplasia Ossificans Progressiva (FOP) and Multiple Osteochondroma (MO) and have one registration trial and two potential registration trials for three separate indications scheduled to commence in 2017 with data read-outs planned in 2019. We believe that if approved in FOP and MO, palovarotene could become the standard of care in these indications. FOP is an ultra-rare, chronic and severely disabling disease of abnormal bone formation, known as heterotopic ossification (HO). FOP is characterized by painful, recurrent episodes of soft tissue swelling (flare-ups) that result in bone formation in areas of the body where bone is not normally present, such as muscles, tendons and ligaments. Flare-ups begin early in life and may occur spontaneously or after certain events, including soft tissue trauma, vaccinations or influenza infections. Recurrent flare-ups and new bone formation progressively restrict movement by locking joints, leading to cumulative loss of function, disability and early death due to reduced respiratory function. FOP is caused by a mutation of the bone morphogenetic protein (BMP) Type I receptor or ACVR1 (also known as ALK2) that leads to excess BMP signaling and new bone formation. Virtually all known patients have the same point mutation and have congenital malformations of the big toes at birth. We estimate that the prevalence of FOP is approximately 1.3 individuals per million lives, or approximately 9,000 globally. As of October 2016, there were known to be 800 diagnosed FOP patients worldwide. There are currently no approved medical treatment options to prevent the formation of heterotopic bone in FOP. A 2011 Nature Medicine paper showed that palovarotene potently inhibited HO in animal models. Palovarotene had been previously tested by Roche Pharmaceuticals in 825 subjects, including healthy volunteers and patients with chronic obstructive pulmonary disease, where it was well-tolerated. Upon evaluation of the RAR g agonist landscape, we determined that palovarotene had the most immediate potential in this class. As a result, we exclusively in-licensed palovarotene from Roche to form the basis of Clementia. In July 2014, the FDA granted Orphan Drug Designation for palovarotene as a treatment for FOP and in November 2014, we received Fast Track Designation. In November 2014, we were granted orphan drug status in the EU. We have also secured IP related to palovarotene and in-licensed additional next generation RAR g agonists. Our Programs Our programs currently focus on diseases involving tissue transformation via retinoic acid receptors (RARs). RARs are expressed in a variety of tissues and are involved in the growth, shape and maintenance of tissues (morphogenesis). In particular, the RAR g receptor sub-type is expressed in cells that produce cartilage and plays a role in biological pathways responsible for endochondral bone formation (the process of new bone formation which occurs via cartilage formation). RAR g is also present in multiple other cells and tissues where it mediates the growth and differentiation of specific cell types, including those involved in fibrosis. We believe that RAR g agonists, such as palovarotene, have the potential for therapeutic use in a broad range of conditions, including diseases like FOP and MO that involve pathological bone 1 formation as well as other indications characterized by excessive fibrosis or scarring such as dry eye disease. The following table summarizes our development programs: * Previously completed Phase 1 and Phase 2 trials for palovarotene provide the basis for proceeding directly to Phase 2/3 trials in MO and surgical release in FOP indications Palovarotene for FOP In advance of the commencement of our pivotal palovarotene trial program, we completed the first, randomized, placebo-controlled, adaptive design Phase 2 study in FOP, which enrolled 40 patients. This study showed encouraging safety and efficacy results, as well as unique insights regarding the disease in general and how to better dose patients and measure disease impact. The results of the Phase 2 study along with our open label extension, which reported a total of 67 flare-ups, saw positive trends on certain of our secondary endpoints. Importantly, the data suggest that palovarotene reduced the incidence of new HO by approximately 50% as determined by CT scan at 12 weeks. In those subjects who formed new HO, the mean volumes of new HO were reduced by approximately 70% as compared to the placebo-treated subjects. Palovarotene was well-tolerated in this study and no patient discontinued drug or dose de-escalated. Our Phase 2 trial and open label extensions as well as additional insights have led us to design our registration trial and potential registration trial for palovarotene in FOP. Our Phase 3 trial, MOVE, for the treatment of FOP in adults and children, will enroll up to 100 patients who will be treated chronically with palovarotene and with increased doses during flare-ups. Based on clinical data generated from our Phase 2 study, open label extensions and our natural history study, the FDA agreed that provided we pre-specify the magnitude of treatment effect, new HO is a clinically meaningful outcome, sufficient as a primary endpoint for a registration trial supporting approval. Our Phase 2/3 trial, REMOVE, aims to determine if palovarotene can inhibit new HO formation after surgical excision of HO. Patients will be treated prophylactically and after surgery at specific previously locked 2 joints in an effort to prevent the re-growth of abnormal bone typically observed in FOP patients and to attempt to increase range of motion at such joints. We intend to enroll approximately 10 subjects who meet eligibility criteria for surgical removal of bone. We expect to initiate each of these two trials in 2017 and report data from both in 2019. In parallel with our Phase 2 trials, we have also completed enrollment in a first of its kind natural history study with 114 patients worldwide to characterize the progression of FOP across numerous outcomes. This study is tracking new HO formation across the body using whole body CT scans (WBCTs) as well as measuring range of motion across all joints. Cross-sectional data indicates a strong correlation between losses in physical function with age. Also, the total body volume of HO in individual patients as well as the number of joints with heterotopic ossification shows strong correlations with these functional outcomes. The findings of this study have been instrumental in establishing that HO is a clinically meaningful endpoint in FOP. Further, given that patients in this study have not received palovarotene, they could be eligible to enroll in our planned registration trial and potential registration trial for FOP and we anticipate that many of them will choose to do so. Palovarotene for MO Like FOP, MO, also called multiple hereditary exostoses, is an ultra-rare genetic disease of new bone formation in children, which is mediated by excess BMP signaling. Patients with MO develop multiple benign bone tumors, also known as osteochondromas (OCs) or exostoses, on bones. MO affects approximately 20 individuals per million lives, or approximately 150,000 globally, which is approximately 15 times greater than that of FOP. Patients suffer from substantial morbidities that worsen over time until they reach skeletal maturity. Since it is believed that the mutations which cause MO also result in excess BMP signaling, we believe palovarotene can also inhibit this pathway in MO. We have generated pre-clinical data demonstrating that palovarotene inhibits the number of OCs by approximately 80% in a transgenic animal model of MO as compared to vehicle-treated animals. Based on our knowledge of the safety and tolerability profile of palovarotene and our pre-clinical animal model data, we are planning to initiate a placebo-controlled Phase 2/3 study of palovarotene in MO this year. We expect to report Phase 2/3 clinical data for this trial in 2019. Palovarotene for Dry Eye Disease We also believe that RAR g agonists have great potential as inhibitors of BMP signaling in other indications. Palovarotene has been shown to exert multiple effects in various tissues including in ocular tissues, where RAR g agonists generally demonstrate anti-fibrotic properties. As a result, we have conducted pre-clinical proof-of-concept studies in dry eye disease that show that an eye drop formulation of palovarotene can potently increase tear production and decrease corneal damage. Following the completion of these studies, we plan to initiate IND-enabling toxicity studies of an ophthalmologic formulation in order to begin Phase 1 and 2 clinical trials in dry eye disease in 2018. Other RAR g Agonists We are also focused on developing our RAR g agonist platform beyond palovarotene for larger, related disease markets, such as in ankylosing spondylitis or trauma-induced HO. Ankylosing spondylitis is a type of arthritis associated with excess BMP signaling, which the National Institute of Health estimates affects greater than 500,000 people in the United States and represents a high unmet medical need. Other indications, such as those characterized by excessive fibrosis or scarring, are also potential target indications for RAR g agonists. On the basis of our scientific know-how and other clinical and commercial insights, a number of indications have been prioritized for animal model proof-of-concept studies in 2017 and 2018. Should these studies be successful, we plan to initiate the pre-IND activities necessary to initiate clinical trials in these new indications. 3 Our Strategy We strive to become a leading fully-integrated biopharmaceutical company that provides disease modifying treatments to patients suffering from debilitating bone and other diseases with high unmet medical need. We are rapidly developing our lead product candidate, palovarotene, to treat FOP and MO. To achieve our goals, we are executing the following strategy: Complete development and obtain regulatory approval for our lead product candidate, palovarotene, in FOP and MO. Following the completion of our Phase 2 double-blind, placebo-controlled clinical trial of palovarotene in FOP, we are planning to commence a global multi-site Phase 3 clinical trial for palovarotene in FOP in 2017. In addition, we are planning to commence a Phase 2/3 open-label, single-arm, efficacy and safety study of palovarotene in 2017 in approximately 10 subjects with FOP who will undergo surgical excision of HO. Following the completion of our pre-clinical proof-of-concept studies showing that palovarotene potently suppresses the number of OCs expressed in transgenic animal models of MO, and based on the established safety and tolerability profile of palovarotene, we are planning to initiate a placebo-controlled Phase 2/3 study of palovarotene in MO in 2017. Based on observations we made in our Phase 2 clinical trials, we believe that success in any one of our three potential registration trials can form the basis of FDA approval of palovarotene. We expect to file for worldwide regulatory approvals of palovarotene in FOP and MO including in the United States, Europe and Japan after generating the relevant pivotal phase clinical data, which we expect to read out in 2019. Independently commercialize palovarotene and improve patient care in FOP and MO. We intend to establish our own commercial organization and have begun to develop a global commercial plan under the leadership of our chief commercial officer. Our plan includes establishing the sales, marketing and reimbursement functions required to commercialize palovarotene in global markets. We actively collaborate with patient groups through a number of initiatives including participation in local meetings and educational initiatives such that we better understand the burdens and unmet needs that patients face, and so that we can better facilitate their access to palovarotene, should it be approved. Develop palovarotene for other indications including dry eye disease. Palovarotene as a RAR g agonist is an inhibitor of BMP signaling and has been shown to exert multiple effects in various tissues including bone, muscle and ocular tissues where it generally demonstrates anti-fibrotic properties. Following the completion of our pre-clinical proof-of-concept studies showing that an eye drop formulation of palovarotene can potently increase tear production and decrease corneal damage, we are initiating IND-enabling toxicity studies of an ophthalmologic formulation in order to begin Phase 1 and 2 clinical trials in dry eye disease in 2018. Expand our RAR g agonists platform. We believe that RAR g agonists beyond palovarotene have great potential as inhibitors of BMP signaling in other indications and in particular in inhibiting HO in larger disease markets, such as ankylosing spondylitis or trauma-induced HO. As a result, we intend to further develop our RAR g agonist platform beyond palovarotene. We are currently in the process of characterizing second generation RAR g agonists recently licensed from Galderma. Evaluate opportunities to expand our leadership in our areas of expertise. We may also selectively form collaborative alliances to expand our capabilities and product offerings into new therapeutic areas and potentially accelerate commercialization in select geographic markets. Additionally, we may pursue acquisition or in-licensing of product candidates, particularly in our core focus area of rare bone diseases. Our Team We have assembled a team of highly skilled and experienced employees, directors and consultants with broad capabilities in drug discovery, development, regulation and commercialization and particular expertise in orphan diseases. Seventy percent of our employees possess advanced scientific degrees. Our management team has substantial industry experience in the orphan disease space and has an average of 24 years of industry experience, with a successful track record of developing and commercializing drug candidates such as Aldurazyme
